Case: 21-1328     Document: 40    Page: 1   Filed: 03/15/2022




   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                LUIS A. MARTINEZ-BODON,
                     Claimant-Appellant

                             v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                         2021-1328
                   ______________________

      Appeal from the United States Court of Appeals for
 Veterans Claims in No. 18-3721, Chief Judge Margaret C.
 Bartley, Judge Joseph L. Falvey Jr., Judge Michael P. Al-
 len.
                  ______________________

                  Decided: March 15, 2022
                  ______________________

     CHRISTIAN   ARTHUR     MCTARNAGHAN,       Chisholm
 Chisholm & Kilpatrick, Providence, RI, argued for claim-
 ant-appellant. Also represented by BARBARA J. COOK,
 APRIL DONAHOWER, ZACHARY STOLZ; MEGAN BRITTNEY
 HALL, Disabled American Veterans, Cold Spring, KY.

     MEEN GEU OH, Commercial Litigation Branch, Civil Di-
 vision, United States Department of Justice, Washington,
 DC, argued for respondent-appellee. Also represented by
 BRIAN M. BOYNTON, MARTIN F. HOCKEY, JR.; JONATHAN
Case: 21-1328    Document: 40     Page: 2    Filed: 03/15/2022




 2                           MARTINEZ-BODON   v. MCDONOUGH



 KRISCH, Y. KEN LEE, Office of General Counsel, United
 States Department of Veterans Affairs, Washington, DC.
                ______________________

  Before REYNA, CLEVENGER, and HUGHES, Circuit Judges.
 HUGHES, Circuit Judge.
     Luis Martinez-Bodon appeals the decision of the
 United States Court of Appeals for Veterans Claims affirm-
 ing a Board of Veterans’ Appeals decision that Mr. Mar-
 tinez-Bodon is not entitled to service connection for a
 mental condition. Because we agree with the Veterans
 Court that 38 C.F.R. §§ 4.125(a) and 4.130 require a
 DSM–5 diagnosis as a precondition to compensate a mental
 condition, we affirm.
                              I
      Mr. Martinez-Bodon served on active duty in the U.S.
 Army from August 1967 to March 1969. In April 2016, he
 filed a claim for benefits for diabetes and for anxiety sec-
 ondary to his diabetes. At his Veterans Affairs psychiatric
 examination in September 2016, Mr. Martinez-Bodon re-
 ported: “I can’t sleep well, my right eye trembles too much
 and that bothers me and I get very anxious about it.”
 Appx31. He denied having other symptoms. The VA exam-
 iner found that these symptoms did not meet the “criteria
 for a mental condition as per DSM–5” and thus concluded
 that she could not establish a relationship between
 Mr. Martinez-Bodon’s diabetes and anxiety. Appx29, 34.
 The VA therefore granted him service connection for diabe-
 tes but denied him service connection for a mental condi-
 tion.
     Mr. Martinez-Bodon appealed that denial to the Board
 of Veterans’ Appeals, but the Board reached the same re-
 sult. He then appealed to the United States Court of Ap-
 peals for Veterans Claims, arguing that even without a
 formal diagnosis, his symptoms constitute a disability for
Case: 21-1328     Document: 40       Page: 3    Filed: 03/15/2022




 MARTINEZ-BODON    v. MCDONOUGH                                3



 service-connection purposes under this court’s definition of
 “disability” in Saunders v. Wilkie, 886 F.3d 1356, 1363
 (Fed. Cir. 2018). The Veterans Court rejected Mr. Mar-
 tinez-Bodon’s argument and affirmed the Board’s decision,
 interpreting two regulations, 38 C.F.R. §§ 4.125(a)
 and 4.130, “to require a DSM–5 diagnosis as a precondition
 to compensate mental conditions.” Martinez-Bodon v.
 Wilkie, 32 Vet. App. 393, 401 (Vet. App. 2020) (Veterans
 Court Decision). Mr. Martinez-Bodon appeals.
                                II
     Under 38 U.S.C § 7292(a), we have jurisdiction to re-
 view a Veterans Court decision “with respect to the validity
 of a decision of the Court on a rule of law or of any statute
 or regulation . . . or any interpretation thereof . . . that was
 relied on by the Court in making the decision.” We review
 statutory and regulatory interpretations of the Veterans
 Court de novo. Gazelle v. Shulkin, 868 F.3d 1006, 1009
 (Fed. Cir. 2017). Unless an appeal from a Veterans Court
 decision presents a constitutional issue, we lack jurisdic-
 tion to review “a challenge to a factual determination,” or
 “a challenge to a law or regulation as applied to the facts of
 a particular case.” 38 U.S.C § 7292(d)(2).
                                A
     We first address the role of Saunders in this case. In
 Saunders, we held that pain that reaches the level of a
 “functional impairment of earning capacity” could consti-
 tute a “disability” under 38 U.S.C. § 1110. Saunders, 886
 F.3d at 1367–68. Before the Veterans Court, Mr. Martinez-
 Bodon argued that requiring a formal diagnosis of a mental
 condition to establish service connection is inconsistent
 with that holding. Specifically, Mr. Martinez-Bodon as-
 serted “that the holding in Saunders extends to more than
 just pain and ‘encompasses any undiagnosed disability
 that results in functional loss.’” Veterans Court Decision at
 396.
Case: 21-1328     Document: 40      Page: 4    Filed: 03/15/2022




 4                             MARTINEZ-BODON   v. MCDONOUGH



     Saunders does not apply in these circumstances. As we
 recently explained in Larson v. McDonough, “Saunders ar-
 ticulated a definition of ‘disability’ for § 1110 purposes that
 is distinct from and not coextensive with disabilities listed
 on the rating schedule.” 10 F.4th 1325, 1329 (Fed. Cir.
 2021). The question raised in Saunders was whether con-
 ditions not on the rating schedule may still be considered
 for service connection purposes under § 1110. That is not
 the question raised here. Here, we have a specific ratings
 table for mental conditions, § 4.130, and the veteran is
 seeking a rating under that table. Because §§ 4.125
 and 4.130 speak precisely to the issue raised, they must
 govern. To the extent Mr. Martinez-Bodon asks us to re-
 view the actual contents of that ratings table, we lack ju-
 risdiction to do so. See Wanner v. Principi, 370 F.3d 1124,
 1129 (Fed. Cir. 2004); Wingard v. McDonald, 779 F.3d
 1354, 1357 (Fed. Cir. 2015).
                               B
     Mr. Martinez-Bodon argues that the Veterans Court
 wrongly interpreted 38 C.F.R. §§ 4.125(a) and 4.130, and
 we have jurisdiction to review the Board’s interpretation of
 those regulations. We must determine whether § 4.125(a)
 and the rating schedule in § 4.130 require a mental condi-
 tion to be formally diagnosed in order for compensation to
 be awarded. We hold that they do.
     We begin with the relevant regulations. “In construing
 regulatory language, we must read the disputed language
 in the context of the entire regulation as well as other re-
 lated regulatory sections in order to determine the lan-
 guage’s plain meaning.” Vazquez-Claudio v. Shinseki, 713
 F.3d 112, 115 (Fed. Cir. 2013). The preamble to the sched-
 ule of ratings for mental disorders in § 4.130 reads:
     The nomenclature employed in this portion of the
     rating schedule is based upon the American Psy-
     chiatric Association’s Diagnostic and Statistical
     Manual of Mental Disorders, Fifth Edition (DSM–
Case: 21-1328    Document: 40      Page: 5    Filed: 03/15/2022




 MARTINEZ-BODON v. MCDONOUGH                                    5



     5) (see§ 4.125 for availability information). Rating
     agencies must be thoroughly familiar with this
     manual to properly implement the directives in
     § 4.125 through § 4.129 and to apply the general
     rating formula for mental disorders in § 4.130.
 38 C.F.R. § 4.130 (2020) (emphasis added). The preamble
 emphasizes the centrality of the DSM-5 to diagnosing and
 rating mental disorders for service connection and requires
 examiners to be familiar with its contents . Section 4.130
 then goes on to list diagnostic codes for over 30 mental dis-
 orders and provides a general 1·ating formula for mental
 disorders, as excerpted below:
                                                       Rating
  Occupational and social impairment with oc-
  casional decrease in work efficiency and in-
  termittent periods of inability to perform
  occupational tasks (although gene1·ally func-
  tioning satisfactorily, with routine behavior,
  self-care, and conversation nm·mal), due to            30
  such symptoms as: depressed mood, anxiety,
  suspiciousness, panic attacks (weekly or less
  often), chronic sleep impaii·ment, mild
  memm·y loss (such as forgetting names, di-
  rections, recent events).                        1



  Occupational and social impairment due to
  mild or transient symptoms which decrease
  wm·k efficiency and ability to perform occu-
                                                         10
  pational tasks only during periods of signifi-
  cant sti·ess, or symptoms controlled by
  continuous medication.
  A mental condition has been formally diag-
  nosed, but symptoms are not severe enough
  eithe1· to interfere with occupational and so-         0
  cial functioning 01· to require continuous
  medication.
 -                                                 I
Case: 21-1328    Document: 40      Page: 6    Filed: 03/15/2022




 6                            MARTINEZ-BODON   v. MCDONOUGH



 Id. (emphasis added)
     38 C.F.R. § 4.125, entitled “Diagnosis of mental disor-
 ders,” reads:
     (a) If the diagnosis of a mental disorder does not
     conform to DSM–5 or is not supported by the find-
     ings on the examination report, the rating agency
     shall return the report to the examiner to substan-
     tiate the diagnosis. Diagnostic and Statistical Man-
     ual of Mental Disorders, Fifth Edition (DSM–5),
     American Psychiatric Association (2013), is incor-
     porated by reference into this section . . . .
 38 C.F.R. § 4.125(a) (2020) (emphasis added).
     Section 4.125(a) must be read in conjunction with
 § 4.130 because “regulations that precede the rating sched-
 ule for [a condition] explain how to arrive at proper evalu-
 ations under the [diagnostic codes] appearing in the
 disability rating schedule.” Petitti v. McDonald, 27 Vet.
 App. 415, 424 (2015). Thus, § 4.125(a) instructs that a vet-
 eran must first have a mental disorder diagnosis consistent
 with the DSM–5 before the veteran can proceed to rating
 under § 4.130. Again, both regulations emphasize the im-
 portance of the DSM–5 to diagnosis and rating, incorporat-
 ing the manual by reference and indicating that a DSM–5
 diagnosis is required for service connection.
     The zero percent rating level explicitly requires that
 “[a] mental condition has been formally diagnosed.”
 § 4.130. Mr. Martinez-Bodon argues that the absence of
 that language from the other rating levels means that no
 diagnosis is required above the 0% level. However, the rat-
 ings regime must be read as a whole. And the structure of
 the entire ratings table indicates that each higher level in-
 cludes the same baseline requirement: a diagnosis. Each
 rating level is based on severity, with symptoms and occu-
 pational and social impairments increasing in severity
 with each step up in rating. As the Veterans Court
Case: 21-1328     Document: 40      Page: 7    Filed: 03/15/2022




 MARTINEZ-BODON   v. MCDONOUGH                                7



 reasoned, “[t]his upwardly cascading nature of the rating
 criteria, when read in the context of the introductory para-
 graph’s emphasis on the DSM–5, plainly supports that
 § 4.130 requires a DSM–5 diagnosis in order to rate mental
 conditions at every rating level.” Veterans Court Decision
 at 400.
     Mr. Martinez-Bodon’s interpretation would mean that
 “a veteran would have to meet a more stringent require-
 ment—a DSM–5 diagnosis—for a noncompensable rating
 than he or she would for a 30, 50, or 100% rating.” Id. We
 agree with the Veterans Court that such an absurd result
 should be avoided. See United States v. Turkette, 452 U.S.
 576, 580 (1981). If a DSM–5 diagnosis were required only
 at the zero percent level, then the regulations’ repeated em-
 phasis on the DSM–5 would be rendered largely insignifi-
 cant, if not superfluous. But “[i]t is our duty to give effect,
 if possible, to every clause and word” of the regulations.
 Duncan v. Walker, 533 U.S. 167, 174 (2001) (cleaned up). It
 cannot be that the DSM–5 is critical to rating and diagnosis
 at the noncompensable level but discarded at levels that
 could provide significant compensation.
     Mr. Martinez-Bodon next argues that the “if” at the be-
 ginning of § 4.125(a) indicates that the regulation is “con-
 ditional and applies only when a diagnosis is at issue in a
 case,” that is, “cases where a mental health disorder has
 been diagnosed.” Appellant’s Br. 16. In Mr. Martinez-Bo-
 don’s view, if there has not been a diagnosis, then § 4.125
 does not apply, and the agency should proceed to rate a vet-
 eran’s symptoms anyway. But this interpretation is at odds
 with the regulatory framework, as discussed above. “If psy-
 chiatric symptoms without a DSM–5 diagnosis could be
 rated, then § 4.125(a) would be eliminated from considera-
 tion at all compensable rating levels under § 4.130 and
 would only apply at the noncompensable disability level.”
 Veterans Court Decision at 401. To give full effect to the
 regulation, § 4.125(a) is best read not as conditioned on
Case: 21-1328    Document: 40      Page: 8    Filed: 03/15/2022




 8                            MARTINEZ-BODON   v. MCDONOUGH



 diagnoses, but as a requirement that a diagnosis be made
 for any rating to apply under § 4.130, which directly follows
 it.
     Other regulations for service connection also recognize
 § 4.125 as requiring a diagnosis in order for a veteran to
 proceed to rating. For example, the regulation governing
 service connection for posttraumatic stress disorder states
 that “[s]ervice connection for posttraumatic stress disorder
 requires medical evidence diagnosing the condition in ac-
 cordance with § 4.125(a) of this chapter.” 38 C.F.R.
 § 3.304(f) (emphasis added). Mr. Martinez-Bodon argues
 that this shows that the Secretary knows how to explicitly
 require a diagnosis when intended and failed to do so at the
 compensable levels in § 4.130. However, the PTSD regula-
 tion makes specific reference to § 4.125(a) only because it
 is in a separate part of the chapter. Because § 4.130 di-
 rectly follows § 4.125, there is no need to restate the re-
 quirement.
                              C
     Responses made to comments on 1996 amendments of
 the regulations show that the VA understood them to un-
 ambiguously require a diagnosis. Before the amendments,
 §§ 4.125 and 4.126 included language similar to that in
 § 4.130’s preamble, stating that “it is imperative that rat-
 ing personnel familiarize themselves thoroughly with [the
 DSM]” in order to rate psychiatric conditions. 38 C.F.R.
 § 4.125 (1996). Section 4.126 explicitly stated that “[i]t
 must be established first that a true mental disorder exists.
 The disorder will be diagnosed in accordance with the APA
 manual. A diagnosis not in accord with this manual is not
 acceptable for rating purposes and will be returned
 through channels to the examiner.” 38 C.F.R. § 4.126(a)
 (1996). Revisions effective in 1996 removed that language
 because it was already included in § 4.130, and thus need
 not be repeated:
Case: 21-1328     Document: 40      Page: 9   Filed: 03/15/2022




 MARTINEZ-BODON   v. MCDONOUGH                               9



     [A] note in § 4.130 states that the nomenclature in
     the schedule is based on DSM–IV and that rating
     agencies must be thoroughly familiar with this
     manual to properly implement the directives in
     § 4.125 through § 4.129 and to apply the general
     rating formula for mental disorders in § 4.130. This
     information is direct and unambiguous, and there-
     fore there is no need to include the same material in
     §§ 4.125 and 4.126.
 Schedule for Rating Disabilities; Mental Disorders, 61 Fed.
 Reg. 52,695, 52,696 (Oct. 8, 1996) (emphasis added).
     The DSM–5, incorporated by reference and subject to
 notice-and-comment rulemaking, provides a standardized
 guide for diagnosis upon which agency raters can rely. The
 plain language of the regulations, their structure, and their
 consistent emphasis on the DSM–5 lead us to conclude that
 a DSM–5 diagnosis is required for service connection to be
 awarded under § 4.130.
                              III
     We have considered Mr. Martinez-Bodon’s remaining
 arguments and find them unpersuasive. Because 38 C.F.R.
 §§ 4.125(a) and 4.130 require a formal diagnosis as a pre-
 condition to compensate mental conditions, we affirm the
 Veterans Court’s decision denying Mr. Martinez-Bodon
 service connection for an anxiety disorder.
                        AFFIRMED
 No costs.